Exhibit 10.01
     This instrument and the rights and obligations evidenced hereby are
subordinated in the manner and to the extent set forth in that certain
Subordination and Intercreditor Agreement (the “Subordination Agreement”) dated
as of December 29, 2008 by and among Wang Xin, as representative for the
creditors set forth on Exhibit A thereto, Glu Mobile Inc., a Delaware
corporation (the “Company”), certain direct and indirect subsidiaries of
Borrower from time to time party thereto, and Silicon Valley Bank, a California
banking corporation (the “Senior Lender”),to the indebtedness (including
interest) owed by the Company pursuant to that certain Amended and Restated Loan
and Security Agreement dated as of December 29, 2008 among the Company, certain
affiliates of the Company, and the Senior Lender, and as such Loan and Security
Agreement has been and hereafter may be amended, supplemented or otherwise
modified from time to time in accordance with such Subordination Agreement, and
to indebtedness refinancing the indebtedness under such agreements to the extent
permitted by the Subordination Agreement; and each holder of this instrument, by
its acceptance hereof, irrevocably agrees to be bound by the provisions of the
Subordination Agreement.
SENIOR SUBORDINATED SECURED PROMISSORY NOTE

          No. A-«—»       «—»   December 29, 2008

     1. Obligation. Glu Mobile Inc., a Delaware corporation (the “Company”)
hereby promises to pay to «Noteholder» or «Pronoun» direct or indirect assignees
in accordance with Section 12 hereof «Noteholder» and any such asignee, a
“Holder”) the principal sum of US«Total», in installments on the payment dates
set forth in the table below (and in the amount opposite the applicable payment
date) (each such date, a “Payment Date”), at such place as Holder may direct.
Interest shall begin to accrue on April 1, 2009 on the then-outstanding
principal amount, at a rate of seven percent (7%) per annum. All payments on
this Note shall be paid in lawful money of the United States of America. All
interest which has then accrued on the entire principal amount of this Note
shall become immediately due and payable as of each Payment Date.

      Payment Date   Payment Amount (exclusive of interest) January 15, 2009  
«—»       April 1, 2009   «—»       July 1, 2009   «—»       March 31, 2010  
«—»       June 30, 2010   «—»       September 30, 2010   «—»





--------------------------------------------------------------------------------



 



      Payment Date   Payment Amount (exclusive of interest) December 31, 2010  
«—»

Notwithstanding the above interest rate, after the occurrence and during the
continuance of any Event of Default (as defined below), all principal then
outstanding under this Note shall bear interest at a default rate equal to 12.0%
per annum.
     2. Prepayment. Company may at any time, without penalty, upon at least five
(5) days prior written notice to the Holder, prepay in whole or in part the
unpaid principal sum of this Note, plus any unpaid accrued interest under this
Note. All payments will first be applied to accrued interest until all then
outstanding accrued interest has been paid, and then to the repayment of
principal.
     3. Default; Acceleration of Obligation; Remedies. Time is of the esssence
with respect to the Company’s obligations under this Note. The Company will be
deemed to be in default under this Note and the outstanding unpaid principal
balance of this Note, together with all interest accrued thereon, will
immediately become due and payable in full, without the need for any further
action on the part of Holder, upon and as of the occurrence of any of the
following events (each an “Event of Default”): (a) the Company’s failure to make
any payment on any applicable Payment Date of the principal and interest then
due; (b) any representation or warranty contained in the Amendment Agreement or
the Security Agreement being untrue or incorrect in any material respect when
made; (c) any breach of any covenant of the Company contained in the Amendment
Agreement or the Security Agreement, and as to any breach that is capable of
being cured, such breach is not cured within 30 days following the giving of
notice by the Holder or the Representative (as defined in the Amendment
Agreement); (d) upon the filing by or against the Company of any voluntary or
involuntary petition in bankruptcy or any petition for relief under the federal
bankruptcy code or any other state or federal law for the relief of debtors;
provided, however, with respect to an involuntary petition in bankruptcy, such
petition has not been dismissed within thirty (30) days after the filing of such
petition; (e) upon the execution by the Company of an assignment for the benefit
of creditors or the appointment of a receiver, custodian, trustee or similar
party to take possession of the Company’s assets or property; (f) any Event of
Default shall have occurred and be continuing under the Loan and Security
Agreement dated as of February 14, 2007 between- the Company and Silicon Valley
Bank (“SVB”), as from time to time amended or restated, which Event of Default
shall either (a) consist of the failure to pay any amounts of principal or
interest due thereunder (and which failure shall not have been waived by SVB),
or (b) have resulted in the acceleration of the maturity of all loans
outstanding thereunder; (g) immediately prior to the dissolution, liquidation or
winding up of the Company or any merger or consolidation of the Company with or
into another entity; or (h) any transaction or series of transactions whereby
which any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended), (x) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, as amended, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time), directly or indirectly, of more than fifty percent
(50%) of the outstanding equity securities of the Company entitled to vote for
members of the board of directors or equivalent governing body of the Company
(taking into account all such securities that such person or group has the right
to acquire pursuant to any option right) or (y) otherwise obtains the right to
elect a majority of the members of the Company. Upon the occurrence of an Event
of Default, Holder shall be immediately entitled to exercise any and all rights
and remedies possessed by Holder (or which Holder may hereafter possess) under
this Note or at law, in equity or by statute. In the event this Note is placed
in the hands of an attorney for collection following an Event of Default, or if
Holder incurs any costs incident to the collection of the indebtedness evidenced
hereby, the Company agrees to pay to Holder an amount equal to all such costs,
including without limitation all reasonable attorneys’ fees and all court costs.

-2-



--------------------------------------------------------------------------------



 



     4. Security Interest. The performance of the Company of its obligations
under this Note is secured by security interests granted pursuant to a security
agreement entered into by the Company, the Secured Parties thereunder and Wang
Xin, as Collateral Agent, as of December 29, 2008 (the “Security Agreement”).
     5. Tax Withholding. (a) Regardless of any action the Company or any
affiliate of the Company takes with respect to any or all income tax,
withholding tax, social insurance, payroll tax, payment on account or other
applicable taxes (“Tax Items”) in connection with the Note (including any
interest paid on the Note), Holder hereby acknowledges and agrees that the
ultimate liability for all Tax Items legally due and payable by Holder with
respect to the amounts payable to Holder hereunder are and will remain the
responsibility of Holder.
(b) Holder acknowledges and agrees that neither the Company nor any affiliate of
the Company make no representations or undertakings regarding the tax treatment
of any aspect of this Note.
(c) Holder acknowledges and agrees that any amounts payable by the Company in
respect of this Note (including any interest) shall be reduced by any
withholding tax that may be required under applicable law and Holder authorizes
the Company and/or any affiliate of the Company to satisfy the obligations with
regard to all such Tax Items legally payable by Holder by withholding such
amount from the payment amount due to Holder on any applicable payment date.
(d) If any amount of Tax Items that the Company or any affiliate of the Company
is required to withhold as a result of the Note cannot be satisfied by the means
set forth in Section 5(c), (i) Holder may pay to the Company or an affiliate of
the Company such amount or (ii) the Company may offset such amount against
subsequent payments under this Note.
     6. Tax Documentation. To the extent applicable, Holder shall deliver to the
Company (i) duly completed copies of Internal Revenue Service Form W-8BEN (or
any successor form) claiming eligibility for benefits of an income tax treaty to
which the United States is a party and (ii) any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in United
States Federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by applicable law to permit the Company or
any of its affiliates to determine the withholding or deduction required to be
made.
     7. Relationship to Merger Agreement; Waiver and Amendment. This Note is one
of a series of notes (the “Notes” issued pursuant to Section 3 of the Agreement
and Plan of Merger, dated November 28, 2007, by and among the Company, Awaken
Limited, a business company with limited liability incorporated under the laws
of the British Virgin Islands (the “Awaken Limited”), Awaken (Beijing)
Communications Technology CO. Ltd., a wholly foreign-owned enterprise organized
under the laws of the PRC (the “WFOE”), Beijing Zhangzhong MIG Information
Technology Co., Ltd., a domestic limited liability company organized under the
laws of the PRC (“MIG”), Beijing Qinwang Technology Co. Ltd., a domestic limited
liability company organized under the laws of the PRC (“Qinwang”), and Wang Xin,
as the representative of (and on behalf of each of) the former shareholders of
the Company (the “Representative”) (such agreement, the “Merger Agreement”), as
amended by the First Amendment to the Agreement and Plan of Merger, dated
December 29, 2008, by the Company, Awaken Limited, the WFOE, MIG, Qinwang and
the Representative (the “Amendment Agreement”). All Notes issued pursuant to the
Merger Agreement, as amended by the Amendment Agreement, shall be deemed to rank
pari passu in seniority and right to payment to one another, as well as to the
obligations of the Company pursuant to that certain Guaranty, dated the date
hereof, for the benefit of Wang Bin and Wang Xin related to that certain note
issued pursuant to that certain Employment Agreement dated as of November 28,
2007 by and between Wang Bin and MIG , as amended by that certain Amendment to
Employment

-3-



--------------------------------------------------------------------------------



 



Agreement dated December 29, 2008, and that certain note issued pursuant to that
certain Employment Agreement dated as of November 28, 2007 by and between Wang
Xin and MIG, as amended by that certain Amendment to Employment Agreement dated
December 29, 2008. Any provision of the Notes may be amended or modified only by
a writing signed by both the Company and holders of a majority in principal
amount of the Notes (except that the consent of Holder shall be required for any
such amendment that applies to Holder only and not to holders of any of the
other Notes). Except as provided below with respect to waivers by the Company,
no waiver or consent with respect to this Note will be binding or effective
unless it is set forth in writing and signed by the party against whom such
waiver is asserted. No failure to accelerate the indebtedness evidenced hereby
by reason of an Event of Default hereunder, acceptance of a past-due installment
or other indulgences granted from time to time, shall be construed as a novation
of this Note or as a waiver of such right of acceleration or of the right of
Holder thereafter to insist upon strict compliance with the terms of this Note
or to prevent the exercise of such right of acceleration or any other right
granted hereunder or by applicable law. No extension of the time for payment of
the indebtedness evidenced hereby or any installment due hereunder, made by
agreement with any person now or hereafter liable for payment of the
indebtedness evidenced hereby, shall operate to release, discharge, modify,
change or affect the original liability of the Company hereunder or that of any
other person now or hereafter liable for payment of the indebtedness evidenced
hereby, either in whole or in part, unless Holder agrees otherwise in writing.
     8. Waivers of Company. The Company hereby waives presentment, notice of
non-payment, notice of dishonor, protest, demand and diligence.
     9. Governing Law. This Note will be governed by and construed in accordance
with the internal laws of the State of New York as applied to agreements between
residents thereof to be performed entirely within such State, without reference
to that body of law relating to conflict of laws or choice of law.
     10. Severability; Headings. The invalidity or unenforceability of any term
or provision of this Note will not affect the validity or enforceability of any
other term or provision hereof. The headings in this Note are for convenience of
reference only and will not alter or otherwise affect the meaning of this Note.
     11. Jurisdiction; Venue. Each of the undersigned hereby irrevocably submits
to the in personam jurisdiction of the state courts of the State of New York and
of the United States District Court that is located in New York, New York, for
the purpose of any suit, action or other proceeding arising out of or based upon
this Note. EACH PARTY TO THIS NOTE HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH
RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH
THIS NOTE, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE
OF SUCH RIGHTS AND OBLIGATIONS.
     12. Assignment. This Note may only be transferred by Holder upon surrender
of the original Note for registration of transfer, duly endorsed, or accompanied
by a duly executed written instrument of transfer in form satisfactory to the
Company. Thereupon, a new Note for like principal amount and interest will be
issued by the Company to, and registered by the Company in the name of, the
transferee. Interest and principal are payable only to the registered holder of
the Note . The rights and obligations of the Company and the Holder shall be
binding upon and benefit the successors, assigns, heirs, administrators and
transferees of the parties. Without limiting the generality of the foregoing,
each Holder of this Note is entitled to the full benefits of this Note and may
enforce the provisions of the same and exercise the remedies provided hereby or
thereby or otherwise available with respect hereto or thereto.

-4-



--------------------------------------------------------------------------------



 



     13. Loss/Affidavit. On receipt by the Company of an affidavit of an
authorized representative of Holder stating the circumstances of the loss,
theft, destruction or mutilation of this Note (and in the case of any such
mutilation, on surrender and cancellation of such Note), the Company, at its
expense, will promptly execute and deliver, in lieu thereof, a new Note of like
tenor. If required by the Company, such Holder must provide indemnity sufficient
in the reasonable judgment of the Company to protect the Company from any loss
which the Company may suffer if a lost, stolen or destroyed Note is replaced.
     14. Ipso Facto. All agreements herein made are expressly limited so that in
no event whatsoever, whether by reason of advancement of proceeds hereof,
acceleration of maturity of the unpaid balance hereof or otherwise, shall the
amount paid or agreed to be paid to Holder for the use of the money advanced or
to be advanced hereunder exceed the maximum rate allowed under applicable law
(the “Maximum Rate”). If, from any circumstances whatsoever, the fulfillment of
any provision of this Note or any other agreement or instrument now or hereafter
evidencing, securing or in any way relating to the indebtedness evidenced hereby
shall involve the payment of interest in excess of the Maximum Rate, then, ipso
facto, the obligation to pay interest hereunder shall be reduced to the Maximum
Rate; and if from any circumstance whatsoever, Holder shall ever receive
interest, the amount of which would exceed the amount collectible at the Maximum
Rate, such amount as would be excessive interest shall be applied to the
reduction of the principal balance remaining unpaid hereunder and not to the
payment of interest. This provision shall control every other provision in any
and all other agreements and instruments existing or hereafter arising between
the Company and Holder with respect to the indebtedness evidenced hereby.
     15. Entire Agreement. This Note, together with the Security Agreement and
the Amendment Agreement, constitute the entire understanding and agreement of
the Company and the holder of this Note with respect to the subject matter
hereof and supersedes all prior understandings and agreements with respect to
such matters.

-5-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has executed this Note as of the date and
year first above written.

                  COMPANY

GLU MOBILE INC.    
 
           
 
  By:   /s/ L. Gregory Ballard    
 
     
 
   
 
  Name:   L. Gregory Ballard    
 
  Title:   President and CEO    
 
     
 
   

[SIGNATURE PAGE TO EARNOUT NOTE]

